Citation Nr: 0206878	
Decision Date: 06/26/02    Archive Date: 07/03/02

DOCKET NO.  97-07 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for depression.

3.  Entitlement to service connection for varicose veins, 
with swelling of the legs and feet.

4.  Entitlement to service connection for bilateral inguinal 
hernias.

5.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of 
frostbite.

6.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for an eye disorder, 
with cataracts.

7.  Entitlement to service connection for bilateral hearing 
loss.

8.  Entitlement to service connection for arthritis of 
multiple joints.

9.  Entitlement to service connection for a chronic skin 
disorder.

10.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a 
fracture of the left jaw, with loss of teeth.



REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at 
Law


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran had verified active service from September 1951 
to April 1956, with prior active service of three years and 
four days.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado in March 1996 and July 1998. 

In a November 2000 decision, the Board denied all of the 
claims addressed in this decision; specifically, in the 
November 2000 decision, the Board reopened a previously 
denied claim for service connection for bilateral hearing 
loss but denied the claim on a de novo basis.  The veteran 
appealed this decision to the United States Court of Appeals 
for Veterans Claims (Court), and, in May 2001, the veteran 
and the Secretary of Veterans Affairs (Secretary) submitted a 
Joint Motion for Remand and to Stay Proceedings on the basis 
of the recent enactment of the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  
The Court granted this joint motion in the same month, and 
the case is again before the Board.

The issues of entitlement to service connection for bilateral 
hearing loss, entitlement to service connection for arthritis 
of multiple joints, whether new and material evidence has 
been submitted to reopen a claim for service connection for a 
left jaw disorder, and entitlement to service connection for 
a chronic skin disorder will be addressed in the REMAND 
section of this decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claims has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claims.

2.  The medical evidence of record does not establish an 
etiological relationship between the veteran's current 
hypertension and service.

3.  The medical evidence of record does not establish an 
etiological relationship between the veteran's current 
depression and service.

4.  The medical evidence of record does not establish an 
etiological relationship between the veteran's current 
varicose veins and service.

5.  The medical evidence of record does not establish an 
etiological relationship between the veteran's current 
bilateral inguinal hernias and service.

6.  The RO initially denied service connection for frostbite 
in a July 1986 rating decision; the RO notified the veteran 
of this decision in August 1986, but the veteran did not 
respond during the subsequent year.

7.  Evidence received since the July 1986 rating decision 
does not bear directly and substantially on the question of 
whether the veteran incurred residuals of frostbite as a 
result of service.

8.  The RO initially denied service connection for an eye 
disorder in a July 1986 rating decision; the RO notified the 
veteran of this decision in August 1986, but the veteran did 
not respond during the subsequent year.

9.  Evidence received since the July 1986 rating decision 
does not bear directly and substantially on the question of 
whether the veteran incurred an eye disorder as a result of 
service.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2001); 66 Fed. Reg. 45630-45632 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159).

2.  Depression was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2001); 66 Fed. Reg. 45630-45632 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).

3.  Varicose veins, with swelling of the legs and feet, were 
not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001); 66 
Fed. Reg. 45630-45632 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159).

4.  Bilateral inguinal hernias were not incurred in or 
aggravated by service. 38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 
(2001); 66 Fed. Reg. 45630-45632 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).

5.  New and material evidence has not been submitted to 
reopen a claim for service connection for residuals of 
frostbite, which was denied by a final July 1986 rating 
decision.  38 U.S.C.A. §§ 5103, 5108, 7104, 7105 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.156 (2001); 66 Fed. Reg. 45630-
45632 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159).

6.  New and material evidence has not been submitted to 
reopen a claim for service connection for an eye disorder, 
with cataracts, which was denied by a final July 1986 rating 
decision.  38 U.S.C.A. §§ 5103, 5108, 7104, 7105 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.156 (2001); 66 Fed. Reg. 45630-
45632 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159).

	(CONTINUED ON NEXT PAGE)



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claims for service connection

A.  Applicable laws and regulations

As a preliminary matter, the Board finds that all relevant 
facts have been properly developed in regard to the veteran's 
claims for service connection, and no further assistance is 
required in order to comply with the VA's statutory duty to 
assist him with the development of facts pertinent to his 
claims.  See 38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. 
Reg. 45630-45632 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159).  Specifically, the RO has obtained 
records of reported treatment of the veteran.  For reasons 
described in further detail below, the Board does not find it 
necessary to remand this case back to the RO for the 
scheduling of VA examinations corresponding to the veteran's 
service connection claims.   

That notwithstanding, the Board is aware that the RO has not 
been able to obtain the veteran's service medical records.  
The RO has made multiple inquiries to the National Personnel 
Records Center (NPRC) in St. Louis, Missouri, but the 
response was that these records were among the service 
medical records presumed to have been destroyed in a 1973 
fire.  The NPRC recommended in February 1996 that the veteran 
be contacted for more specific information as to dates of 
treatment.  The RO requested this information from the 
veteran in August 1996, but a response from the veteran's 
representative in the same month, which included photocopies 
of service-related documents, was negative for dates or other 
information which might facilitate further development.  The 
Board is therefore satisfied that the RO has made fully 
adequate efforts to retrieve the veteran's service medical 
records.  See O'Hare v. Brown, 1 Vet. App. 365, 367 (1991).

The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claims has also been met, as the RO 
notified him of the need for such evidence in multiple 
Statements of the Case, with all relevant laws and 
regulations provided.  See 38 U.S.C.A. § 5103 (West 1991 & 
Supp. 2001).  

To date, it does not appear that the RO has notified the 
veteran of the newly enacted provisions of 38 U.S.C.A. 
§§ 5103 and 5103A, as contained in the VCAA; as noted above, 
these provisions were prominently cited by the veteran and 
the Secretary in the May 2001 motion.  Nevertheless, given 
that the actions by the RO reflect fundamental compliance 
with these recent statutory revisions, the Board finds that 
the veteran's appeal will not be adversely affected merely 
because the RO developed this appeal prior to, and apparently 
did not inform him of, the enactment of the new provisions.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran are 
to be avoided).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.303(a) (2001).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2001).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).  Also, 
certain chronic diseases, including cardiovascular disease 
and psychoses, may be presumed to have been incurred during 
service if manifested to a compensable degree within one year 
of separation from active military service.  38 U.S.C.A. 
§§ 1112, 1113, 1137 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.307, 3.309 (2001). 


B.  Hypertension

The Board is aware that, in a February 1987 statement, a 
private doctor indicated that he had treated the veteran for 
essential hypertension between January 1967 and April 1976, 
and VA treatment records dated since May 1993 have shown 
further treatment for hypertension.  This disability has also 
been diagnosed during VA examinations conducted between 
January 1984 and September 1992.

However, the veteran has presented no medical evidence 
whatsoever that supports his lay contention that his current 
hypertension is etiologically related to service.  Indeed, 
there is no indication that this disability was diagnosed or 
treated for more than 10 years following his separation from 
service. See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) 
(evidence of a prolonged period without medical complaint 
after service can be considered along with other factors in 
deciding a service connection claim).  The Board therefore 
does not find it "necessary, " under 38 U.S.C.A. 
§ 5103A(d), that an examination be conducted to determine the 
nature and etiology of this current disorder.

Indeed, the only evidence of record supporting this claim is 
the veteran's own lay opinion, as indicated in the testimony 
from his May 1996 and May 2000 VA hearings.  However, the 
veteran has not been shown to possess the requisite 
credentials, training, or expertise needed to provide a 
competent opinion regarding the etiology of hypertension.  
See Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 
F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 
(1996); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  His lay testimony, therefore, does not constitute 
competent medical evidence.

Overall, the preponderance of the evidence is against the 
veteran's claim for service connection for hypertension, and 
the claim must be denied.
  
	(CONTINUED ON NEXT PAGE)

C.  Depression

In a February 1987 statement, a private doctor indicated that 
he had treated the veteran from January 1967 to April 1976 
for "a nervous condition."  Subsequent VA medical records 
reflect treatment for depression since October 1985.  
Additionally, VA psychiatric examination reports from June 
1986 and June 1989 reflect a diagnosis of major depressive 
disorder.  

To date, however, none of the veteran's treatment providers 
has suggested in any way that his current disorder is 
etiologically related to service, and more than a decade 
passed between the veteran's discharge from service and his 
apparent initial treatment for psychiatric symptoms.  See 
Maxson v. Gober, supra.  Again, as there is no current 
evidence linking depression to service, a VA examination 
addressing this matter is not "necessary" under 38 U.S.C.A. 
§ 5103A.

The only evidence of record supporting the veteran's claim is 
his own lay opinion, as indicated in the testimony from his 
May 1996 and May 2000 VA hearings.  Again, however, the 
veteran has not been shown to possess the requisite 
credentials, training, or expertise needed to provide a 
competent opinion regarding the etiology of depression, and 
his testimony does not constitute competent medical evidence 
in support of his claim.  See Routen v. Brown, 10 Vet. App. 
at 186.  

Overall, as the preponderance of the evidence is against the 
veteran's claim for service connection for depression, the 
claim must be denied.

D.  Varicose veins

The veteran was first treated for possible varicosities at a 
VA facility in December 1982.  An October 1984 VA examination 
report contains a diagnosis of varicose veins of the left 
calf, while a diagnosis of bilateral varicose veins is 
included in VA examination reports from June 1986 and June 
1989.  

The medical evidence of record confirming this diagnosis, 
however, contains no commentary suggesting that the veteran's 
varicose veins are in any way etiologically related to 
service, and more than 26 years passed between the veteran's 
discharge from service and his initial treatment for 
varcosities.  See Maxson v. Gober, supra.  Again, as there is 
no opinion linking varicose veins to service, a VA 
examination addressing this matter is not "necessary" under 
38 U.S.C.A. § 5103A.

The only evidence of record supporting the veteran's claim is 
his own lay opinion, as indicated in the testimony from his 
May 1996 and May 2000 VA hearings.  Again, however, the 
veteran evidently does not possess the requisite credentials, 
training, or expertise needed to provide a competent opinion 
regarding the etiology of varicose veins, and his testimony 
does not constitute competent medical evidence in support of 
his claim.  See Routen v. Brown, 10 Vet. App. at 186.  

Overall, as the preponderance of the evidence is against the 
veteran's claim for service connection for varicose veins, 
the claim must be denied.

E.  Bilateral inguinal hernias

The Board observes that an initial diagnosis of a right 
inguinal hernia was listed in the report of an October 1984 
VA examination.  A diagnosis of bilateral inguinal hernias is 
included in the report of a June 1986 VA examination, and the 
veteran has also been treated for gastroesophageal reflux.  

None of the veteran's treatment providers, however, has 
provided an opinion as to the existence of an etiological 
relationship between his bilateral inguinal hernias and 
service, and more than 28 years passed between the veteran's 
discharge from service and his initial treatment for an 
inguinal hernia disorder.  See Maxson v. Gober, supra.  
Again, as there is no opinion linking bilateral inguinal 
hernias to service, a VA examination addressing this matter 
is not "necessary" under 38 U.S.C.A. § 5103A.

The only evidence of record supporting the veteran's claim is 
his own lay opinion, as indicated in the testimony from his 
May 1996 and May 2000 VA hearings.  As noted above, however, 
the veteran has not been shown to possess the requisite 
credentials, training, or expertise needed to provide a 
competent opinion regarding the etiology of an inguinal 
hernia or any other gastrointestinal disorders, and his 
testimony therefore does not constitute competent medical 
evidence in support of his claim.  See Routen v. Brown, 10 
Vet. App. at 186.  

Overall, as the preponderance of the evidence is against the 
veteran's claim for service connection for bilateral inguinal 
hernias, the claim must be denied.

F.  Application of 38 U.S.C.A. § 5107(b)

As indicated above, the Board has denied the veteran's claims 
for service connection for hypertension, depression, varicose 
veins, and bilateral inguinal hernias on the basis that the 
preponderance of the evidence is against a finding of in-
service incurrence or aggravation.  The Board acknowledges 
that the VA is statutorily required to resolve the benefit of 
the doubt in favor of the veteran when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  However, that 
doctrine is not applicable in this case because the 
preponderance of the evidence is against the veteran's 
claims.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 U.S.C.A. § 5107(b) (West Supp. 2001). 

II.  New and material evidence

A.  Applicable laws and regulations

While the provisions of 38 U.S.C.A. § 5103A, concerning the 
VA's duty to assist the veteran with the development of facts 
pertinent to new claims, do not apply to claims to reopen, 
such claims are subject to 38 U.S.C.A. § 5103.  In this case, 
however, the RO informed the veteran of the evidence 
necessary to substantiate his claims to reopen in multiple 
Statements of the Case, with all relevant laws and 
regulations provided.  Therefore, although the RO did not 
have an opportunity to review this case under the VCAA, it 
essentially met the requirements of the law.  As such, there 
is no prejudice to the veteran in proceeding with this 
appeal.  See Bernard v. Brown, 4 Vet. App. at 394.

Generally, a final rating or Board decision may not be 
reopened and allowed, and a claim based on the same factual 
basis may not be considered.  38 U.S.C.A. §§ 7104, 7105(c) 
(West 1991 & Supp. 2001).  However, under 38 U.S.C.A. § 5108 
(West 1991), "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  

Under 38 C.F.R. § 3.156(a) (2001), "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears "directly and substantially" 
upon the specific matter under consideration.  Such evidence 
must be neither cumulative nor redundant, and, by itself or 
in connection with evidence previously assembled, such 
evidence must be "so significant that it must be considered 
in order to fairly decide the merits of the claim."  See 
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  

An amended version of 38 C.F.R. § 3.156(a) is effective only 
for claims filed on or after August 29, 2001.  Therefore, 
this new version does not apply in this case.  66 Fed. Reg. 
45620-45630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.156(a)). 

B.  Residuals of frostbite

In a July 1986 rating decision, the RO denied service 
connection for frostbite in view of the absence of post-
service evidence showing a relationship between any current 
disorders and frostbite.  The veteran was informed of this 
decision in August 1986 but did not respond within one year.  
While he submitted a Notice of Disagreement in August 1986, 
this submission contains a reference only to a claim for 
pension benefits and not to any service connection claims.  
The July 1986 rating decision is therefore final.  38 
U.S.C.A. § 7105(c) (West 1991).  As such, the evidence that 
must be considered in this case is that evidence which was 
added to the claims file subsequent to July 1986.

In this regard, the Board observes that subsequent medical 
records, including a June 1989 VA examination, show treatment 
for such disorders as gouty attacks and a skin disorder, but 
none of the veteran's treatment providers has linked these 
disorders with any incident of service.  The veteran has also 
submitted photographs from service, received by the RO in 
August 1996, but these photographs contain no information 
relevant to the question of whether he sustained frostbite in 
service.  

The only remaining evidence is lay evidence, including the 
transcripts from the veteran's May 1996 and May 2000 VA 
hearings and several lay statements, but, as noted above, he 
has not been shown to possess the requisite medical 
background needed to offer a medical diagnosis or a competent 
opinion as to etiology.  See Routen v. Brown, 10 Vet. App. at 
186.

Overall, the evidence added to the record since the July 1986 
rating decision is new to the claims file but does not bear 
directly and substantially on the question of whether the 
veteran incurred residuals of frostbite as a result of 
service.  As such, this evidence is not "new" and 
"material," as defined in 38 C.F.R. § 3.156(a), and the 
veteran's claim for service connection for residuals of 
frostbite is not reopened.

C.  Eye disorder

In a July 1986 rating decision, the RO denied the veteran's 
claim for service connection for an eye disorder on the basis 
that, while a June 1986 VA examination showed refractive 
error and early cataracts, no eye disorders had been shown to 
be etiologically related to service.  The veteran was 
informed of this decision in August 1986 but did not respond 
within one year.  While he submitted a Notice of Disagreement 
in August 1986, this submission contains a reference only to 
a claim for pension benefits and not to any service 
connection claims.  The July 1986 rating decision is 
therefore final.  38 U.S.C.A. § 7105(c) (West 1991).  As 
such, the evidence that must be considered in this case is 
that evidence which was added to the claims file subsequent 
to July 1986.

The Board observes that subsequent medical records, including 
a June 1989 VA visual evaluation report, show treatment for 
eye problems, including glaucoma.  However, none of the 
veteran's treatment providers has provided an opinion 
suggesting that a current eye disorder is etiologically 
related to service.  The veteran has also submitted 
photographs from service, received by the RO in August 1996, 
but these photographs do not in any way suggest the in-
service onset of a current eye disorder.  

The only other evidence is lay evidence, including the 
transcripts from the veteran's May 1996 and May 2000 VA 
hearings and several lay statements.  However, as noted 
above, the veteran has not been shown to possess the 
requisite medical background needed to present a medical 
diagnosis or a competent opinion as to etiology.  See Routen 
v. Brown, 10 Vet. App. at 186.

Overall, the evidence added to the record since the July 1986 
rating decision is new to the claims file but does not bear 
directly and substantially on the question of whether the 
veteran incurred a current eye disorder, including cataracts, 
as a result of service.  As such, this evidence is not 
"new" and "material," as defined in 38 C.F.R. § 3.156(a), 
and the veteran's claim for service connection for residuals 
of frostbite is not reopened.


ORDER

The claim of entitlement to service connection for 
hypertension is denied.

The claim of entitlement to service connection for depression 
is denied.

The claim of entitlement to service connection for varicose 
veins, with swelling of the legs and feet, is denied.

The claim of entitlement to service connection for bilateral 
inguinal hernias is denied.

New and material evidence has not been submitted to reopen a 
claim for service connection for residuals of frostbite, and 
the claim is not reopened.

New and material evidence has not been submitted to reopen a 
claim for service connection for an eye disorder, with 
cataracts, and the claim is not reopened.


REMAND

The Board is aware that the newly enacted provisions of 38 
C.F.R. § 19.9 allows the Board to accomplish development on a 
claim internally, without the need for a remand to the RO.  
However, under certain circumstances, a remand remains 
required.  See 67 Fed. Reg. 3099-3104 (Jan. 23, 2002).

In this case, the Board received a December 2001 medical 
report containing information directly relevant to the issues 
of entitlement to service connection for arthritis of 
multiple joints, whether new and material evidence has been 
submitted to reopen a claim for service connection for a left 
jaw disorder, and entitlement to service connection for a 
chronic skin disorder.  This report was accompanied by a 
letter from the veteran's representative, who stated that the 
"appellant does not waive RO adjudication."  Under the 
provisions of 38 C.F.R. § 20.1304(c) (2001), in effect at the 
time of submission of the new evidence in January 2002, the 
clear absence of a waiver of RO consideration of this new 
evidence requires that this case be remanded back to the RO 
for initial consideration of the evidence.  But see 67 Fed. 
Reg. 3105-3106 (Jan. 23, 2002) (concerning changes to section 
1304, effective as of February 22, 2002).

Moreover, during his May 1996 VA hearing, the veteran 
reported that, during service, he would fire a 50 caliber 
machine gun for "days at a times, hours at a time" and 
that, as a result, he incurred bilateral hearing loss.  As 
indicated above, the VA has not been able to locate the 
veteran's service medical records, and the veteran's 
testimony as to noise exposure in service is presumed 
credible.  See Cartright v. Derwinski, 2 Vet. App. 24, 25-26 
(1991).  Additionally, a VA audiological evaluation from June 
1989 confirms a current hearing loss disability under the 
provisions of 38 C.F.R. § 3.385 (2001).  As such, the Board 
finds that a VA audiological examination addressing the 
nature, extent, and etiology of his bilateral hearing loss 
disability would be helpful.

Therefore, this case is REMANDED to the RO for the following 
action:

1.  The RO should afford the veteran a VA 
audiological examination addressing the 
nature, extent, and etiology of his 
current bilateral hearing loss.  The 
examiner should be provided with the 
veteran's claims file and should review 
the claims file in its entirety in 
conjunction with the examination.  
Testing performed on the examination 
should include pure tone threshold and 
Maryland CNC testing.  Based on the 
examination results and the claims file 
review, the examiner is requested to 
provide an opinion as to whether it is at 
least as likely as not that the veteran's 
current bilateral hearing loss is 
etiologically related to reported noise 
exposure in service.  A complete 
rationale should be provided for all 
opinions and conclusions expressed in a 
typewritten report.

2.  Then, the RO should readjudicate the 
issues of entitlement to service 
connection for bilateral hearing loss, 
entitlement to service connection for 
arthritis of multiple joints, whether new 
and material evidence has been submitted 
to reopen a claim for service connection 
for a left jaw disorder, and entitlement 
to service connection for a chronic skin 
disorder.  In readjudicating these 
claims, consideration should be given to 
the noted December 2001 medical report.  
If the determination of any of these 
claims remains adverse to the veteran, he 
and his representative should be 
furnished with a Supplemental Statement 
of the Case and given an appropriate 
period of time in which to respond before 
the case is returned to the Board.

By this REMAND, the Board intimates no opinion, either 
favorable or unfavorable, as to the determinations warranted 
in this case.  The veteran has the right to submit additional 
evidence and argument as to his claims.  See generally 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  However, no 
action is required of the veteran until he is so notified by 
the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



